320 S.W.3d 209 (2010)
Lonnie D. SNELLING, Appellant,
v.
Samuel BECK, et al., Respondents.
No. ED 94394.
Missouri Court of Appeals, Eastern District, Division Two.
September 7, 2010.
Lonnie Snelling, Saint Louis, MO, pro se.
James A. Bingley, Saint Louis, MO, for Respondents.
Before GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, J. and GEORGE W. DRAPER III, J.
Prior report: 300 S.W.3d 601.

ORDER
PER CURIAM.
Lonnie D. Snelling appeals: (1) the grant of summary judgment in favor of Samuel Beck and Cathy Beck; (2) the judgment dismissing Snelling's case against the minor defendant, Joey Foster; (3) the judgment in favor of Snelling against Cynthia Austin; and (4) the judgment dismissing defendants John Doe and Jane Doe. No error of law appears. An extended opinion would have no precedential value. We affirm the judgment of the trial court under Rule 84.16(b).